United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-881
Issued: June 15, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 31, 2012 appellant filed a timely appeal from a January 3, 2012 merit decision
of an Office of Workers’ Compensation Programs’ (OWCP) hearing representative who denied
authorization of a change of physician. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether OWCP abused its discretion in denying appellant’s request to
change physicians for purposes of surgery.
FACTUAL HISTORY
OWCP accepted that on June 7, 2008 appellant, then a 50-year-old city letter carrier,
sustained a left shoulder injury in the performance of duty retrieving a parcel from the back of
1

5 U.S.C. § 8101 et seq.

his truck. He did not stop work. OWCP accepted appellant’s claim for disorder of the bursae
tendons and articular cartilage disorder of the left shoulder. On August 12, 2008 appellant
underwent left shoulder arthroscopy. On June 9, 2009 he requested his claim be accepted for a
right shoulder injury alleging that he injured his right shoulder rotator cuff during the
rehabilitation of his left shoulder. Appellant stopped work on March 13, 2009 and requested
disability compensation. On June 22, 2010 OWCP accepted the claim to include right rotator
cuff tear.
In a June 30, 2010 report, Dr. Brian C. Oliver, a Board-certified orthopedic surgeon,
stated that appellant suffered from bilateral recurrent rotator cuff tears in both shoulders and a
full thickness articular cartilage loss involving the glenoid of the left shoulder. He explained that
appellant continued to have aggravation of both shoulders and was unable to work as a letter
carrier. Dr. Oliver related that he discussed an attempt at complex reconstructive surgery
involving appellant’s right shoulder rotator cuff and shoulder arthroplasty.
In an October 6, 2010 report, Dr. Mark Frankle, a Board-certified orthopedic surgeon,
examined appellant for complaints for bilateral shoulder pain with the right worse than the left.
He reviewed appellant’s medical history and noted that a 2008 magnetic resonance imaging
(MRI) scan demonstrated a right rotator cuff tear. Examination of the right shoulder revealed
forward flexion motion to 150 degrees with maximum abduction to 150 degrees. Neer’s sign,
Hawkin’s sign, O’Brien’s, Speed’s and Yergason’s tests were negative. No atrophy or mild
subacromial crepitation was noted. Dr. Frankle also spoke with appellant about arthroscopic
repair of his rotator cuff and augmentation with graft jacket.
In a July 12, 2010 report, Dr. Frankle noted that the most recent MRI scan revealed a
large full thickness tear of the suprasinatous extending into the infraspinatus with significant
retraction near the level of the glenoid. He discussed the surgical treatment options with
appellant and recommended an arthroscopic attempt at partial repair with augmentation with
graft jacket.
In a November 4, 2010 statement, appellant related that Dr. Oliver felt that he could no
longer assist him and recommended that he see Dr. Frankle regarding a total reverse shoulder
operation. Because Dr. Frankle did not accept federal workers’ compensation cases, appellant
sought treatment under his own insurance. Dr. Frankle recommended an allograft patch
augmentation on appellant’s right shoulder. He explained that he had not yet performed one of
these operations, but had studied them recently and felt confident that he could perform the
procedure. Appellant explained that he did some research to find a physician who was more
familiar with the procedure and identified Dr. Taylor Brown, a Board-certified orthopedic
surgeon with a sports medicine subspecialty, at the Houston Bone and Joint Center who had
performed approximately 50 such operations.
On February 13, 2011 appellant stated his preference to have Dr. Stephen Snyder, a
Board-certified orthopedic surgeon, in California perform the surgery as the physician was
considered the “grandfather” of this specific procedure; but Dr. Snyder did not take federal
workers’ compensation cases. He related his attempts to contact several other physicians in
Florida that Dr. Snyder recommended but learned that they had never performed the surgery he
required. Although Dr. Frankle had taken a five-hour course with Dr. Snyder and felt confident

2

that he could perform the arthroscopic tendon allograft augmentation procedure, appellant did
not want to be his first surgical attempt.
On February 25, 2011 appellant requested authorization to be treated by Dr. Taylor
Brown, a Board-certified orthopedic surgeon, in Texas. OWCP advised him that it could not
authorize a procedure that would be performed by a surgeon in Texas and requested that he
submit medical evidence to establish that the medical procedure was necessary.
In a March 1, 2011 narrative statement, appellant explained that Dr. Brown was very
familiar with the procedure and recommended surgery after reviewing appellant’s most recent
MRI scans and x-rays. He noted that Dr. Brown had performed more than 50 procedures as of
October 2010 and had a 75 percent success rate. Appellant submitted medical reports by
Dr. Frankle regarding his medical treatment.
In a letter dated April 6, 2011, OWCP denied authorization for a change of physician. It
explained that it was not the policy of OWCP to transfer medical supervision to a different state
unless there was compelling reason to do so and noted that the evidence failed to establish that a
specialist in his local area was unable to perform the desired medical procedure. OWCP stated
that appellant’s treating physician was authorized to refer him to another appropriate specialist in
his local area for evaluation.
On April 25, 2011 OWCP received an undated statement. Appellant reiterated his
preference that a surgeon with more experience in the procedure perform the arthroscopic tendon
allograft augmentation procedure. He explained that Dr. Brown had performed over 50 of these
procedures with 75 percent success and that he had not found a specialist in Florida with
sufficient experience in performing this procedure.
In an April 27, 2011 report, Dr. Brown stated that he was a Board-certified orthopedic
surgeon who practiced in Texas and specialized in sports medicine and arthroscopy of the knee,
shoulder and elbow. He reviewed appellant’s medical records and noted a rotator cuff tear
involving the supraspinatus and infraspinatus tendons after a previous rotator cuff repair.
Dr. Brown opined that appellant would benefit from an arthroscopic revision rotator cuff repair
with allograft patch augmentation, capsular release with lysis of adhesions and biceps tenodesis.
On June 1, 2011 OWCP referred appellant’s record to Dr. James Dyer, a district medical
adviser, regarding whether the proposed right shoulder surgery was warranted and whether the
surgery should be performed in Texas due to unavailability in Florida. Dr. Dyer concluded that
the proposed arthroscopic revision rotator cuff with allograft augmentation procedure was
medically warranted, but stated that the surgery did not need to be performed in Texas. He
explained that there were several orthopedic shoulder surgeons in Florida, particularly in Tampa
or Jacksonville, Florida who could perform the procedure with allograft augmentation. Dr. Dyer
opined that appellant should proceed with Dr. Frankle.
By decision dated June 8, 2011, OWCP authorized the right shoulder procedure, but
denied appellant’s request to have the surgery performed by Dr. Brown in Texas. It noted that
Dr. Dyer concluded that Dr. Frankle in Tampa, Florida was qualified to perform the required
surgery. OWCP further noted that it was not policy to transfer medical supervision unless there

3

was a compelling reason to do so and pointed out that there was no evidence to demonstrate that
his current medical treatment was anything other than proper and adequate.
In a June 21, 2011 narrative statement, appellant disagreed with Dr. Dyer’s
recommendation that Dr. Frankle perform the surgery. He explained that Dr. Frankle was
inexperienced with the surgical procedure and did not accept federal workers’ compensation
claimants; therefore, he had to pay for Dr. Frankle’s services through his private insurance.
Appellant also resubmitted Dr. Brown’s April 27, 2011 letter.
On June 22, 2011 appellant requested an oral hearing which was held on
October 13, 2011. He stated that he had worked for the employing establishment as a city letter
carrier for 27½ years. Appellant described his employment duties and the June 7, 2008 injury.
He was initially treated by Dr. Oliver and referred to Dr. Frankle, who recommended the specific
right shoulder procedure. Dr. Frankle advised appellant that although he had never performed
this surgery, he had a five-hour course with Dr. Snyder, a pioneer of this surgery. He attempted
the procedure during that time but could not complete it. Appellant stated that he wanted a
surgeon with more experience, but he could not find a surgeon in Florida with experience in
performing this particular procedure. He explained that he found Dr. Brown in Texas through
Dr. Snyder’s office and noted that Dr. Brown had completed over 50 surgeries with a 75 percent
success rate.
In an October 25, 2011 narrative statement, appellant explained that he was not
comfortable having Dr. Frankle perform the right shoulder surgery because he did not have
enough experience. He reiterated that there were no surgeons with extensive experience in
performing this procedure in his local area and that Dr. Brown was the closest physician with the
best credentials regarding the procedure who also accepted federal workers’ compensation.
Appellant resubmitted various medical reports and treatment notes dated from October 6, 2010
to April 27, 2011.
By decision dated January 3, 2012, an OWCP hearing representative denied appellant’s
request to have the authorized right shoulder surgery performed by Dr. Brown in Texas. She
found that the evidence failed to demonstrate that the treatment he currently received was other
than proper and adequate or that the authorized surgery could not be performed in his local area.
LEGAL PRECEDENT
The payment of medical expenses incident to securing medical care is provided for under
section 8103 of FECA. The pertinent part provides that an employee may initially select a
physician to provide medical services, appliances and supplies, in accordance with such
regulations and instruction as the Secretary considers necessary.2
When the physician originally selected to provide treatment for a work-related injury
refers the employee to a specialist for further medical care, the employee need not consult
OWCP for approval. In all other instances, however, the employee must submit a written request
to OWCP with his reasons for desiring a change of physician. OWCP will approve the request if
2

Id. at § 8103(a).

4

it determines that the reasons submitted are sufficient. Requests that are often approved include
those for transfer of care from a general practitioner to a physician, who specializes in treating
conditions like the work related one or the need for a new physician when an employee has
moved.3
Any transfer of medical care should be accomplished with due regard for professional
ethics and courtesy. No transfer or termination of treatment should be made unless it is in the
best interest of the claimant and the government. Employees who want to change attending
physicians must explain their reasons in writing and OWCP must review all such requests.
OWCP may approve a change when: the original treating physician refers the claimant to
another physician for further treatment; the claimant wants to change from the care of a general
practitioner to that of a specialist in the appropriate field or from the care of one specialist to
another in the appropriate field; or the claimant moves more than 50 miles from the original
physician (since OWCP has determined that a reasonable distance of travel is up to a roundtrip
distance of 100 miles). It must use discretion in cases where other reasons are presented.4
The Board has recognized that OWCP, acting as the delegated representative of the
Secretary of Labor, has broad discretion in approving services provided under FECA. OWCP
has the general objective of ensuring that an employee recovers from her injury to the fullest
extent possible in the shortest amount of time. It, therefore, has broad administrative discretion
in choosing means to achieve this goal. The only limitation on OWCP’s authority is that of
reasonableness. Abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment or actions taken which are contrary to both logic and probable
deductions from established facts. It is not enough to show merely that the evidence could be
construed to produce a contrary conclusion.5
ANALYSIS
On March 1, 2011 appellant submitted a written request to change physician for his
authorized right shoulder surgery. He explained that his treating physician, Dr. Oliver, declined
to perform the procedure and that he had selected Dr. Brown to perform the procedure based
upon his experience and expertise. OWCP denied his request. The Board finds that OWCP did
not abuse its discretion in denying that request.
Appellant’s treating physician referred appellant to Dr. Frankle, who recommended that
appellant undergo an arthroscopic attempt at partial repair with augmentation with graft jacket.
Appellant explained that he was uncomfortable with Dr. Frankle performing the surgery because
he had not previously performed the procedure and appellant did not want to be his first attempt
at the procedure. He also noted that Dr. Frankle did not accept OWCP cases and, therefore, he
had to pay Dr. Frankle with his private insurance. Appellant related that the closest physician he
3

20 C.F.R. § 10.316.

4

Federal (FECA) Procedure Manual, Part 3 -- Medical, Authorizing Examination and Treatment, Chapter
3.300.5.c (February 2012).
5

Daniel J. Perea, 42 ECAB 221 (1990).

5

found with experience performing an arthroscopic revision rotator cuff with allograft
augmentation procedure was Dr. Brown in Texas. Although OWCP authorized the right
shoulder surgery, it denied appellant’s request to have the surgery performed by Dr. Brown in
Texas. While appellant’s concern about Dr. Frankle’s inexperience with this particular
procedure has some merit, as does his concern that Dr. Frankle did not accept OWCP claimants,
Dr. Dyer concluded that there were several orthopedic surgeons in Florida, particularly in Tampa
or Jacksonville, who could perform the procedure. The Board finds that the January 4, 2012
decision of the hearing representative did not preclude appellant from selecting another physician
in Florida to perform the authorized procedure.
The Board finds that OWCP did not abuse its discretion by denying appellant’s request
that Dr. Brown be authorized to perform his surgery. Dr. Brown’s practice is located in Houston,
Texas, which is some 980 miles away from Tampa, Florida. Therefore, a roundtrip for surgery
would be 1,960 miles, which far exceeds the 100 mile roundtrip radius that OWCP has found to
be reasonable.6 The Board finds that this is an unnecessary distance to travel, especially since
Dr. Dyer found that several orthopedic surgeons in the Tampa and Jacksonville, Florida area who
were capable of performing this particular surgery.7 In a similar case,8 appellant requested
authorization for medical treatment in New York, even though he lived in Florida. The Board
found that the fact that some physicians would not accept workers’ compensation cases or the
fact that he did not feel comfortable with other physicians, were not sufficient reasons to
establish that returning to New York for medical treatment was reasonable and necessary.
The Board finds that OWCP properly exercised its discretion in denying authorization for
a change of physician to perform appellant’s right shoulder surgery. There is no proof of
manifest error, clearly unreasonable judgment or illogical action. Appellant failed to submit any
evidence or explanation to demonstrate that OWCP’s decision to deny the change in physicians
was unreasonable. The Board finds that OWCP did not abuse its discretion by refusing to
authorize Dr. Brown to perform appellant’s right shoulder surgery.
CONCLUSION
The Board finds that OWCP properly exercised its discretion in denying authorization for
a change of physician to perform appellant’s right shoulder surgery.

6

Supra note 4.

7

See D.L., Docket No. 10-318 (issued September 8, 2010).

8

A.O., Docket No. 08-850 (issued January 28, 2009).

6

ORDER
IT IS HEREBY ORDERED THAT the January 3, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 15, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

